       Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    DAVID YANOFSKY,

                    Plaintiff,

          v.                                                    Civil Action No. 1:16-cv-00951 (KBJ)

    UNITED STATES DEPARTMENT
    OF COMMERCE,

                    Defendant.


                        PLAINTIFF’S MOTION FOR RECONSIDERATION

         Pursuant to Federal Rule of Civil Procedure 59(e), Plaintiff David Yanofsky respectfully

moves the Court to reconsider its April 25, 2019 Order, ECF No. 47, denying Plaintiff’s motion to

enforce judgment in in this matter, ECF No. 41.1 Pursuant to LCvR 7(m), Plaintiff’s counsel has

conferred with counsel for Defendant Department of Commerce (“DOC” or “Defendant”), which

opposes this Motion. In support of his Motion, Plaintiff states as follows:

                                                INTRODUCTION

         For more than three years, journalist David Yanofsky has been waiting for the data files

responsive to his February 2016 request under the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA” or the “Act”). Notwithstanding an opinion from this Court soundly rejecting DOC’s


1
  While Federal Rule of Civil Procedure 59(e) does not explicitly provide for motions “for reconsideration,” such
motions are routine in federal civil practice, including in this Circuit. See, e.g., Emory v. Secretary of Navy, 819 F.2d
291, 293 (D.C. Cir. 1987) (addressing a Rule 59(e) motion to reconsider and explaining that courts “routinely
construe[] papers captioned ‘motion to reconsider’ as a motion to alter or amend the judgment under Rule 59(e)”); see
also Middlebrooks v. Godwin Corp., 279 F.R.D. 8, 11 n.3 (D.D.C. 2011) (“A motion for reconsideration is generally
treated as a Fed. R. Civ. P. 59(e) motion if it is filed within 28 days of entry of the challenged order . . . .”); Wannall
v. Honeywell Int’l Inc., 292 F.R.D. 26, 31– 32 (D.D.C. 2013), aff’d sub nom. Wannall v. Honeywell, Inc., 775 F.3d
425 (D.C. Cir. 2014) (noting that motions to alter or amend a judgment under Rule 59(e) are “commonly known as
‘motions for reconsideration’”); General Order and Guidelines for Civil Cases Before Judge Ketanji Brown Jackson,
ECF No. 3, at 7 (discussing motions for reconsideration in connection with, inter alia, Rule 59(e)). In accordance
with Rule 59(e), this motion is filed within 28 days of the relevant Order. See Fed. R. Civ. P. 59(e).


                                                            1
      Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 2 of 10




only asserted basis for withholding those records, the agency continues to refuse to release them

to Plaintiff in clear violation of its obligations under the Act. See generally Pl.’s Mot. to Enforce

J., ECF No. 41. Plaintiff raised DOC’s conduct with the Court during a status conference and,

acting on the Court’s suggestion, see Minute Order, (Aug. 24, 2018), filed a motion to enforce

the Court’s March 30, 2018 order granting summary judgment in favor of Plaintiff.

       On April 25, 2019, the Court entered an order denying Plaintiff’s motion to enforce its

summary judgment ruling on the ground that the relief sought by that motion—the disclosure of

the requested data files—is “beyond the scope of the Court’s prior judgment.” ECF No. 47 at 3.

As set forth in more detail below, the Court’s Order denying Plaintiff’s motion to enforce is

premised on factual errors and fails to account for the Courts’ broad authority to enforce the Act.

Moreover, the Court’s determination that it need not require DOC to comply with Plaintiff’s

Request leaves him with no obvious path forward. Mr. Yanofsky submitted a valid FOIA request,

exhausted available administrative remedies, and filed a complaint that expressly alleged, inter

alia, that DOC was unlawfully withholding responsive records Plaintiff is entitled to under the Act

and expressly sought an order requiring DOC to release those records. The Court, after rejecting

the sole argument asserted by DOC for withholding the data files at issue, granted Plaintiff’s

motion for summary judgment in its entirety. There are no FOIA exemptions at issue in this case,

and any additional arguments DOC may proffer for refusing to release the records now are

foreclosed by its failure to raise them during summary judgment proceedings. Thus, for the

reasons stated herein, Plaintiff respectfully asks the Court to reconsider its order denying his

motion to enforce the Court’s order granting summary judgment in his favor, and to require DOC

to release the data files that it continues to unlawfully withhold.




                                                  2
      Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 3 of 10




                     BACKGROUND AND PROCEDURAL HISTORY

       This case arises from a February 26, 2016 FOIA request submitted by Yanofsky to DOC

for data files and related documentation maintained by the agency in connection with its I-92 and

I-94 programs (hereinafter, the “Request”). See Yanofsky v. United States Dep’t of Commerce,

306 F. Supp. 3d 292, 295 (D.D.C. 2018). DOC refused to provide those records to Yanofsky,

stating they were being withheld under FOIA’s fee-displacement provision and that he was

required to pay $173,775 to obtain them. Id. at 296. Thereafter, as accurately described by this

Court’s March 30, 2018 Opinion:

       On May 19, 2016, Yanofsky filed the five-count complaint . . . challenging the
       DOC’s withholding of the requested records and its denial of his fee-waiver
       requests. (See Compl., ECF No. 1, ¶¶ 59–91 (claiming Violation of FOIA for
       Unlawful Withholding of Agency Records (Count I); Violation of FOIA for Failure
       to Grant Fee Waiver (Count II); Violation of FOIA for Improper Assessment of
       Fees by Improper Application of 5 U.S.C. § 552(a)(4)(A)(vi) and 15 U.S.C. § 1525
       (Count III); Violation of FOIA for Failure to Grant News Media Fee Status (Count
       IV); and Violation of FOIA for Improper Assessment of Fees Under 15 U.S.C. §
       1525 (Count V) ).) Yanofsky’s complaint seeks an order requiring the DOC to
       disclose records responsive to Yanofsky’s request, as well as a declaration
       that, inter alia, the DOC has improperly assessed the fees it may charge for
       disclosure of the requested records. (See Compl., Request for Relief, ¶¶ 1–6.)

Yanofsky, 306 F. Supp. 3d at 297 (italics and underlining added).

       On September 29, 2016, DOC moved for summary judgment on all Plaintiff’s claims. Mot.

For Summ. J., ECF No. 20 at 1. On October 31, Plaintiff filed a cross-motion for summary

judgment “as to (1) the DOC’s refusal to grant Plaintiff’s request for a fee benefit and fee waiver

in connection with his February 26, 2016 Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

request and (2) the DOC’s improper withholding of records responsive to that request from

Plaintiff.” Mot. For Summ. J., ECF No. 21 at 1 (italics and underlining added).

       On March 30, 2018, following briefing and oral argument, this Court entered an order

granting Plaintiff’s motion for summary judgment in its entirety and denying Defendant’s motion



                                                3
      Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 4 of 10




for summary judgment in its entirety. Order, ECF No. 29. The Court also issued an opinion

accompanying its order, Mem. Opinion, ECF No. 28, and closed this case.

        Following the Court’s judgment in his favor, Plaintiff filed a motion for attorneys’ fees on

May 14, 2018, which is still pending before the Court. ECF No. 31. During a Court-ordered status

conference on August 24, 2018, Plaintiff’s counsel informed the Court that in addition to the

ongoing dispute over Plaintiff’s attorneys’ fees motion, and notwithstanding the Court’s grant of

summary judgment in Plaintiff’s favor, DOC had not provided the records responsive to the FOIA

request that was the subject of the Court’s judgment. In response, the Court suggested that Plaintiff

file a motion to enforce the Court’s judgment and, that same day, entered a minute order stating

that “[i]n the interest of resolving this matter without further delay” DOC was required to respond

to Plaintiff’s fee motion by a certain date and that “if necessary, the parties shall also submit a joint

proposed briefing schedule pertaining to an anticipated motion to enforce the Court[’]s prior

judgment in this matter as it relates to the release of records.” Minute Order (Aug. 24, 2018). The

parties submitted a briefing schedule in accordance with that minute order, which was entered by

the Court. Minute Order (Sept. 21, 2019). Thereafter, Plaintiff filed his motion to enforce, ECF

No. 41, which was opposed by Defendant, ECF No. 42. Plaintiff filed a reply brief in support of

his motion to enforce on December 14, 2018. ECF No. 43.

        On April 25, 2019, the Court denied Plaintiff’s motion to enforce. ECF No. 47. The Order

stated that the relief requested by that motion—requiring DOC to release the requested data files—

“is beyond the scope of the Court’s prior judgment.” Id. at 3. It further stated, inter alia, that

“[t]his Court ruled on this fee-waiver issue, alone, in its summary judgment opinion[,]” that

“neither the original complaint nor Yanofsky’s summary judgment motion actually addressed any




                                                   4
       Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 5 of 10




substantive issues regarding withholdings,” and that “Yanofsky’s cross- motion for summary

judgment . . . focused exclusively on contradicting the agency’s fee-waiver analysis.” Id. at 5–6.2

                                                  ARGUMENT

         Plaintiff respectfully requests that the Court reconsider its order denying his motion to

enforce because it is premised on factual errors, is inconsistent with the scope of the Court’s prior

opinion and order granting summary judgment in favor of Plaintiff, and fails to account for the

Court’s broad authority to enforce FOIA. Reconsideration is appropriate when there exists “an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir.

1996) (internal quotations and citation omitted). Manifest injustice or clear error can include “legal

errors the court made,” Zyko v. Dep’t of Defense, 180 F. Supp. 2d 89, 91 (D.D.C. 2001), or

conclusions “premised on factual error[,]” Ali v. Carnegie Institution of Washington, 309 F.R.D.

77, 83 (D.D.C. 2015) (citation omitted). As set forth below, those standards are satisfied here.

         First, it is factually incorrect that “neither the original complaint nor Yanofsky’s summary

judgment motion actually addressed any substantive issues regarding withholdings[.]” Order, ECF

No. 47 at 6. Yanofsky argued throughout this case that DOC unlawfully withheld specific data

files; the DOC’s asserted basis for doing so was its argument that various other statutes displaced

FOIA’s ordinary fee provisions and permitted it to deny access to the requested records until

Yanofsky paid exorbitant fees. As the Court recognized in its opinion rejecting DOC’s argument,

the first count in the Complaint challenges DOC’s unlawful withholding of records. Yanofsky, 306



2
   The Court’s opinion in this matter primarily focused on FOIA’s fee-displacement provision, 5 U.S.C. §
552(a)(4)(A)(vi), and whether the statutes cited by DOC as a basis for withholding the requested records satisfied the
requirements of that provision. The Court’s opinion did not substantively address FOIA’s fee-waiver provision, id. at
§ 552(a)(4)(a)(iii). See Yanofsky, 306 F. Supp. 3d at 295 n.1 (“The Court’s conclusion that the MECEA and
Appropriations Act do not displace the FOIA’s fee-setting provisions means that the Court need not further opine as
to the effect of those statutes on the FOIA’s fee-waiver provision.”).


                                                          5
      Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 6 of 10




F. Supp. 3d at 297 (noting “Yanofsky filed the five-count complaint in the instant case, challenging

the DOC’s withholding of the requested records . . .” (emphasis added)); see also Compl. ECF No.

1, at ¶¶ 59–63 (Count I, alleging that “Defendant failed to provide access to or copies of records

responsive to Plaintiff’s Request, in violation of FOIA.”). The relief requested in the Complaint

expressly includes, among other things, an “order” requiring “Defendant to immediately disclose,

in their entirety, all records responsive to Plaintiff’s Request[,]” and “a declaration that Plaintiff is

entitled to disclosure of the requested records . . . .” Id. at 18.

        Plaintiff’s cross-motion for summary judgment was, accordingly, based on two grounds.

It challenged, first, “DOC’s refusal to grant Plaintiff’s request for a fee benefit and fee waiver in

connection with his [FOIA Request]” and, second, “DOC’s improper withholding of records

responsive to that request from Plaintiff.” Mot. For Summ. J., ECF No. 21 at 1 (emphasis added).

Plaintiff’s motion was necessarily informed by DOC’s only proffered basis for withholding

records, which was that DOC “properly withheld” records pursuant to FOIA’s fee-displacement

provision. See ECF No. 20 at 10; See also Ex. D to Decl. of Ronald Erdman., ECF No. 20-1 at 17

(denial letter issued by DOC in response to Mr. Yanofsky’s Request stating that the I-92 and I-94

Data files were being “withheld under 5 U.S.C. § 552(a)(4)(A)(vi)[]” (emphasis added)). Thus,

while the “principal” focus of the parties’ briefing concerned FOIA’s fee provisions, Order, ECF

No. 47 at 5, that is because that was the only basis DOC asserted for withholding the requested

records from Plaintiff. See, e.g., Def.’s Mem. of L., ECF No 20 at 11 (arguing the “I-92 and I-94

Program publications are provided only to those persons and entities that pay the applicable fee.”);

Pl.’s Mem. of L., ECF No. 21-1 at 6 (arguing that the DOC’s position—“that it may withhold the

records requested by Plaintiff unless and until he pays what the DOC refers to as ‘applicable

fees[]’”—was erroneous (emphasis added)). Defendants did not dispute a single material fact




                                                    6
       Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 7 of 10




identified by Plaintiff in support of his summary judgment motion, including that DOC was

withholding the data files at issue on this basis. See Def.’s Resp. to Pl.’s Statement of Material

Facts as to Which there is No Genuine Issue, ECF No. 23-1. Nor did DOC assert any exemption

or any other ground for withholding the data files in its motion for summary judgment.

         Second, the Court’s order on the parties’ cross-motions for summary judgment was a broad

determination that resolved this case, in its entirety, by rejecting the only basis proffered by DOC

for withholding the data files at issue. The Court is empowered to ensure that the agency complies

with that ruling. The comprehensive scope of the Court’s judgment is demonstrated by the fact

that the Court granted Plaintiff’s motion for summary judgment in its entirety. Compare Pl.’s Mot

for Summ J., ECF No. 21 at 1 (moving for summary judgment as to, inter alia, “the DOC’s

improper withholding of records . . .”) with Order, ECF No. 29 (granting Plaintiff’s motion for

summary judgment). While the Court’s accompanying memorandum opinion centers on whether

the statutes identified by DOC satisfied the requirements of FOIA’s fee-displacement provision, it

did so because that was the sole basis offered by DOC for withholding responsive records.3

         In determining that none of the statutes relied on by DOC were a fee-displacement

provision within the meaning of FOIA, the Court necessarily determined that DOC’s withholding

of the data files requested by Plaintiff was improper. The issues are inextricably intertwined, as

the Court has noted. See Order, ECF No. 47 at 5. Indeed, when Plaintiff’s counsel raised the issue

of DOC’s continued withholding of records at the August 24, 2018 status conference, it was the

Court that suggested that Plaintiff file a motion to enforce the Court’s prior order granting

summary judgment in Plaintiff’s favor. Because the Court’s judgment necessarily required DOC



3
  DOC, notably, did not argue that Plaintiff’s motion to enforce asked for relief outside the scope of the Court’s prior
order. It premised its opposition to Plaintiff’s motion to enforce instead on the incorrect claim that it has “provided
all responsive records to Plaintiff.” Def.’s Opp., ECF No. 42, at 3.


                                                           7
      Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 8 of 10




to comply with Plaintiff’s FOIA Request—by rejecting the only basis for DOC’s withholding of

responsive records—the Court can and should enter an order enforcing that judgment and requiring

DOC to immediately release the records at issue. See, e.g., Flaherty v. Pritzker, 17 F. Supp. 3d

52, 55 (D.D.C. 2014) (noting that district court’s exercise of its authority to enforce is “particularly

appropriate when a case returns to a court on a motion to enforce the terms of its mandate to an

administrative agency.” (internal quotation and citation omitted)).

        Finally, the Court is broadly empowered to enforce the Act, which it should do to promote

finality, efficiency, and the public’s interest. As the D.C. Circuit has explained, FOIA “vests courts

with broad equitable authority[,]” the exercise of which is especially important “where, as here,

federal law is at issue and the public interest is involved, [as] a federal court’s

equitable powers assume an even broader and more flexible character than when only a private

controversy is at stake.” Citizens for Responsibility & Ethics in Washington v. United States Dep’t

of Justice, 846 F.3d 1235, 1241 (D.C. Cir. 2017) (“CREW”) (internal quotations and citations

omitted, alteration in original).    The D.C. Circuit has also emphasized the importance of

“efficient, prompt, and full disclosure of information[]” in cases arising under FOIA, Maydak v.

U.S. Dep’t of Justice, 218 F.3d 760, 764 (D.C. Cir. 2000) (emphasis in original), and a prior

decision from this District has looked to that purpose in enforcing FOIA against an agency

following remand for compliance with a request. In Public Citizen, Inc. v. Department of

Education, Judge Huvelle granted a motion to enforce her judgment rejecting the agency’s

exemption claim. 292 F. Supp. 2d 1 (D.D.C. 2003). That motion to enforce—and the court’s

resulting opinion and order—resolved issues not squarely addressed in the original memorandum

opinion, including the agency’s treatment of the requestor’s fee waiver and the sufficiency of the




                                                   8
       Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 9 of 10




agency’s search. Compare id. with Mem. Opinion, ECF No. 27, Public Citizen, Inc. v. Dep’t of

Educ., et al., No. 01-2351 (Jun. 17, 2002). In discussing the former, the court noted that:

         Just as allowing an agency to assert its exemption claims at different times during
         the course of litigation frustrates the efficient and prompt administration of FOIA,
         allowing defendants now to argue for the first time that plaintiff must pay fees
         would likewise frustrate these goals, as well as deprive plaintiff of its right to
         administrative and judicial review of such a denial.

Id. at 5.

         Here, likewise, the Court has the authority to ensure DOC complies with its obligations

with respect to Plaintiff’s FOIA request, even if its prior opinion did not expressly direct the agency

to turn over the responsive records. Its broad, equitable authority enables it to ensure that Plaintiff

is not deprived of his statutory rights, including judicial review of DOC’s continued non-

compliance with the Act. CREW, 846 F.3d at 1241; Pub. Citizen, 292 F. Supp. 2d at 4–8. Issuing

an order requiring DOC to release the requested records would promote the “efficient and prompt

administration of FOIA,” Pub. Citizen, 292 F. Supp. 2d at 5, and make clear that the agency cannot

hide “information and records that . . . rightfully belong to the public[.]” Yanofsky, 306 F. Supp.

3d at 293.

         Absent relief from the Court, Plaintiff is left unsure how to enforce his statutory right of

access to the data files he requested—and is entitled to—under FOIA. As noted above, he has

already made a valid FOIA request for the I-92 and I-94 data files, exhausted his administrative

remedies, filed a complaint alleging that DOC was unlawfully withholding responsive records,

and been granted summary judgment in his favor.4 There are no exemptions for the parties to brief




4
  If the Court interprets its prior judgment as “not reach[ing] the issue of the agency’s production obligation at all[,]”
Order, ECF No. 47 at 6, then the Court’s judgment could only have been for partial summary judgment, and the case
should be reopened because Plaintiff has an outstanding claim that has yet to be adjudicated. See Compl., ECF No.
1, at ¶¶ 59–63 (Count I).


                                                            9
     Case 1:16-cv-00951-KBJ-ZMF Document 48 Filed 05/16/19 Page 10 of 10




or the Court to adjudicate—the only thing left is for the DOC to turn over the requested records,

which it has steadfastly refused to do.

                                          CONCLUSION

       For all the reasons stated herein, Plaintiff respectfully requests that the Court reconsider its

Order denying Plaintiff’s Motion to Enforce Judgment, and enter the attached proposed order

granting that motion and requiring DOC to immediately provide Plaintiff with the data files

responsive to his FOIA Request.



Dated: May 16, 2019

                                               Respectfully submitted,

                                               /s/ Katie Townsend
                                               Katie Townsend
                                               DC Bar No. 1026155
                                               Adam A. Marshall
                                               DC Bar No. 1029423
                                               THE REPORTERS COMMITTEE FOR
                                               FREEDOM OF THE PRESS
                                               1156 15th St. NW, Suite 1020
                                               Washington, DC 20005
                                               Phone: 202.795.9300
                                               Facsimile: 202.795.9310
                                               Email: ktownsend@rcfp.org
                                               Email: amarshall@rcfp.org

                                               Counsel for Plaintiff




                                                 10
